         Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 1 of 15                          FILED
                                                                                        2019 Jun-11 PM 04:58
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION
ADAM JONES, et al.,                            }
                                               }
       Plaintiffs,                             }
                                               }
v.                                             }   Case No.: 7:19-CV-403-RDP
                                               }
BUZZFEED, INC., et al.,                        }
                                               }
       Defendants.                             }


                                    SCHEDULING ORDER
       On June 11, 2019, the court held a scheduling conference with counsel for the parties.

Appearing at the conference were:

Representing plaintiffs:      Gregory S. Ritchey, Jr._____________________________

Representing defendants:      John G. Thompson, Jr. and Katherine M. Bolger

This case is: Jury    .

       This order governs further proceedings in this action unless modified for good cause

shown. It is hereby ORDERED as follows:

       1.      EXTENSIONS FOR THE DEADLINES SET FOR DISCOVERY CUTOFF

AND DISPOSITIVE MOTIONS WILL NOT BE EXTENDED ABSENT GOOD CAUSE

SHOWN.

       2.      Discovery: All discovery is to be commenced in time to be completed by June

15, 2020. Before bringing any discovery matter to the court’s attention, a party MUST comply

with Section IV(B) of this court’s Initial Order Governing All Further Proceedings, and then

request a conference with the court.
         Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 2 of 15



       a.      Disclosure or discovery of electronically stored information SHALL be handled

as follows:

               (1)    to the extent it exists, relevant, non-privileged electronic
       information will be produced by the parties in either PDF or hard copy format, to
       enable the parties to exchange discoverable information without undue burden of
       costs. A requesting party may obtain relevant, non-privileged electronic
       information in a format other than PDF or hard copy only upon agreement by the
       parties or a showing of substantial need to the Court for such information in that
       format; and

               (2)     the parties will meet and confer if a particular issue involving ESI
       arises and will attempt in good faith to resolve the production of ESI to avoid
       court intervention.

       b.      A party who produced any privileged document or ESI without intending to waive

the privilege associated with such document or ESI may, within ten (10) days after either party

actually discovers that such inadvertent production occurred, amend its discovery response and

notify the other part that such document or ESI was inadvertently produced and should have

been withheld as privileged. Once the producing party provides such notice to the requesting

party, the requesting party must promptly return the specified document or ESI and any copies

thereof and may not use information contained therein until the assertion of privilege has been

resolved. By complying with this obligation, the requesting party does not waive any right it has

to challenge the assertion of privilege. In accordance with Federal Rule of Evidence 502, any

party’s inadvertent disclosure of any information or document subject to the attorney-client

privilege or work-product protection connected with this litigation shall not operate as a waiver

of the privilege or protection in this or any other federal or state proceeding.

       3.      Limitations on Interrogatories: Maximum of 30               interrogatories (including

discrete subparts) by each party to any other party. Responses due 30 days after service.

                                                  2
            Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 3 of 15



        4.        Limitations on Requests for Production: Maximum of                     60    requests for

production (including discrete subparts) for Plaintiffs and Defendants. Responses due 30 days

after service.

        5.        Limitations on Requests for Admission: Maximum of                      15    requests for

admission by each party to any other party. Responses due 30 days after service.

        6.        Limitations on Depositions:          Maximum of 12           depositions by plaintiffs and

by defendants.       Each deposition is limited to a maximum of            7     hours unless extended by

agreement of the parties or order of the court.

        7.        Reports from retained experts under Fed.R.Civ.P. 26(a)(2):                     Due from

plaintiffs by February 21, 2020, and from defendants by April 22, 2020.

        8.        Parties and Pleadings: Plaintiffs and Defendants are jointly allowed until July

30, 2019 to join additional parties and amend the pleadings.1

        Unless the party=s pleading may be amended as a matter of course pursuant to

Fed.R.Civ.P. 15(a), the party must file a Motion for Leave to Amend. Such Motion for Leave to

Amend shall state, specifically, those matters the party wishes to add or delete and shall contain,

attached as an exhibit, the complete and executed Amended Complaint or Amended Answer,

which is suitable for filing. The Motion for Leave to Amend, with the attached amended

pleading, shall be served in accordance with Fed.R.Civ.P. 5.

        9.        Supplementation of disclosures and discovery under Fed.R.Civ.P. 26(e) is due

as soon as new information is received, or no later than thirty (30) days prior to the discovery

deadline.

        1
            Any Amended Complaint must comply with Fed.R.Civ.P. 8(a), 10(b) and 11(b).

                                                       3
             Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 4 of 15



         10.      Dispositive Motions: All potentially dispositive motions should be filed by

August 7, 2020.          Appendix II attached hereto sets forth the briefing and submission

requirements of summary judgment motions for all parties. The court will not issue a

briefing schedule order upon submission of a dispositive motion. Exhibit B attached hereto

governs Non-Summary Judgment Motions.                            The parties are expected to follow the

directions set forth in Appendix II and Exhibit B.

         11.      Final lists of witnesses and exhibits under Fed.R.Civ.P. 26(a)(3) must be filed

   30          days before trial.2 The parties shall have             14       days after service of final lists of

witnesses and exhibits to file objections under Fed.R.Civ.P. 26(a)(3).

         12.      Additional Conferences: Pretrial conference ready in January 2021.

         13.      Mediation: Unless a party objects, in July 2020, the court will issue an order

referring this case to mediation.3 A party may object to the referral to mediation B and in that

event the court will not issue the mediation order B by corresponding with the court’s chambers

on or before June 15, 2020. An order sending the parties to mediation does not operate as a stay

of the proceedings.4 If the case is sent to mediation the court will not delay any deadlines set in

this order; specifically, the deadlines set for discovery cutoff and for filing dispositive motions

will not be extended.

         2
            Unless specifically agreed by the parties or allowed by the court for good cause shown, the parties shall
be precluded from offering substantive evidence through any witness not so listed. The listing of a witness does not
commit the listing party to have such witness available at trial or to call such witness to testify, but does preclude the
listing party from objecting to the presentation of such witness= testimony by another party.
         3
           The order does not set a date certain for mediation. Rather, the parties are ordered to complete mediation
by the date provided within the order referring this case to mediation.
         4
           Although the Northern District of Alabama=s ADR Plan provides for a stay of proceedings during
mediation (ADR Plan IV.B.4.), this court does not stay the proceedings for mediation.

                                                            4
        Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 5 of 15



       14.     This case will be trial ready in February 2021.

               Estimated trial time:   5-7 days.

       15.     Marking of Exhibits:       Each party that anticipates offering as substantive

evidence as many as six (6) exhibits shall pre-mark such exhibits in advance of trial, using

exhibit labels and exhibit lists available from the Clerk of the Court. By the time the case is

scheduled for trial, a copy of the exhibit list shall be served and filed, with the exhibits being

made available for inspection by opposing counsel; the presentation of evidence at trial shall not

ordinarily be interrupted for opposing counsel to examine a document that has been so identified

and made available for inspection.

       DONE and ORDERED this June 11, 2019.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE




                                                5
          Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 6 of 15




                                      APPENDIX II
                         SUMMARY JUDGMENT REQUIREMENTS


                                           NOTICE
This exhibit contains specific, mandatory instructions regarding the preparation and submission
of briefs and evidentiary materials in support of and in opposition to potentially dispositive
motions. These instructions must be followed explicitly. Except for good cause shown,
briefs and evidentiary materials that do not conform to the following requirements may be
stricken.

                                      SUBMISSION DATES

         The parties to the above-styled action have been or will be given a deadline for the filing

of dispositive motions. Any motion for summary judgment and supporting brief and evidentiary

materials will be due on or before that deadline. The responsive submission of the party

opposing the motion for summary judgment shall be filed no later than twenty-one (21) days

after the motion for summary judgment is filed. The movant=s reply submission shall be filed no

later than fourteen (14) days after the date on which the opponent=s responsive submission is

filed.

         To ensure that each party is afforded a full and fair opportunity to be heard, the parties

must cause copies of briefs and evidentiary materials to be delivered to opposing parties without

undue delay and, generally, on the same date such materials are submitted to the court.

                                          SUBMISSIONS

         The parties= submissions in support of and in opposition to summary judgment motions

must consist of: (1) a brief containing, in separately identified sections, (i) a statement of

allegedly undisputed relevant material facts and (ii) a discussion of relevant legal authorities; and

(2) copies of any evidentiary materials upon which the party relies. More detailed requirements

for these submissions are explained in the following sections.
         Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 7 of 15



                                 REQUIREMENTS FOR BRIEFS

A.      Format

        Initial and response briefs are limited to thirty (30) pages. Reply briefs are limited to ten

(10) pages. Briefs that exceed twenty (20) pages must include a table of contents that accurately

reflects the organization of the document. The table of contents is not included in the page limit.

The text of briefs must be double spaced (except for quotations exceeding fifty (50) words,

which may be block indented from the left and right margins and single spaced) using 12-point

typeface, preferably Times New Roman.

B.      Number Submitted

        The parties must electronically file their brief through the court=s CM/ECF system. The

parties shall also email to the court=s chambers such brief in either Word or WordPerfect format.

For any brief over ten (10) pages, the parties must simultaneously submit to the Clerk=s Office,

for delivery to the court=s chambers by the Clerk, an exact copy of the brief, clearly identified as

a Acourtesy copy.@

C.      Binding

        The court=s Acourtesy copy@ of the brief must be securely bound (e.g. by three-ring binder

or large clip) for ease of use, and, to prevent inadvertent loss of pages. In addition, all pages

submitted in the court=s Acourtesy copy@ shall be three-hole punched. Do not submit a reply in a

separate binder if the initial brief was in a binder.

D.      Manner of Stating Facts

        All briefs submitted either in support of or in opposition to a motion must begin with a

statement of allegedly undisputed relevant material facts set out in separately numbered

                                                   2
             Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 8 of 15



paragraphs. Counsel must state facts in clear, unambiguous, simple, declarative sentences. All

statements of fact must be supported by specific reference to evidentiary submissions.

         1.       Moving Party=s Initial Statement of Facts

         The moving party shall list in separately numbered paragraphs each material fact the

movant contends is true and not in genuine dispute, and upon which the moving party relies to

demonstrate that it is entitled to summary judgment. Each such statement must be followed by a

specific reference to those portions of the evidentiary record that the movant claims support it.1

         2.       Opposing Party=s Statement of Facts

         Each party opposing a summary judgment motion also must submit a statement of facts

divided as follows.

                  a.       Response to Movant=s Statement

         The first section must consist of only the non-moving party=s disputes, if any, with the

moving party=s claimed undisputed facts.                The non-moving party=s response to the moving

party=s claimed undisputed facts shall be in separately numbered paragraphs that coincide with

those of the moving party=s claimed undisputed facts. Any statements of fact that are disputed by

the non-moving party must be followed by a specific reference to those portions of the

evidentiary record upon which the dispute is based. All material facts set forth in the statement

required of the moving party will be deemed to be admitted for summary judgment purposes

unless controverted by the response of the party opposing summary judgment.




         1
          Each statement of fact should be supported by its own evidentiary citation, regardless of the fact that more
than one statement of fact allegedly is supported by the same specific reference to the evidentiary record or more
than one statement of fact is contained in the same numbered paragraph.
                                                          3
             Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 9 of 15



                  b.       Additional Undisputed Facts

         The second section may contain additional, allegedly undisputed facts set out in

separately numbered paragraphs that the opposing party contends require the denial of summary

judgment. The second section of the opposing party=s statement of facts, if any, shall be clearly

designated as such.2 The opposing party should include only facts which the opposing party

contends are true and not in genuine dispute.

                  c.       Additional Disputed Facts

         The third section may contain additional, allegedly disputed facts set out in separately

numbered paragraphs that the opposing                  party contends        require the denial of summary

judgment. The third section of the opposing party=s statement of facts, if any, shall be clearly

designated as such. Each statement of allegedly disputed facts must be followed by specific

reference to those portions of the evidentiary record which both support and contradict the

alleged fact.3

         3.       Moving Party=s Reply

         The reply submission, if any, shall consist of only the moving party=s disputes, if any,

with the non-moving party=s additional claimed undisputed facts. The moving party=s response

to the non-moving party=s additional claimed undisputed facts shall be in separately numbered


         2
          Each statement of fact should be supported by its own evidentiary citation, regardless of the fact that more
than one statement of fact allegedly is supported by the same specific reference to the evidentiary record or more
than one statement of fact is contained in the same numbered paragraph.
         3
           The court recognizes that, in some circumstances, a party opposing a motion for summary judgment may
want to set out facts which that party claims are true and supported by evidence, but cannot, in good conscience and
consistent with Rule 11, say are undisputed. In such case, the party should include a separate section of fact
statements, set out in short declarative sentences and individually numbered paragraphs, which are supported by
some evidence but, nevertheless, are in dispute. When doing so, however, the party should include record citations
which both support and contradict the alleged fact.
                                                          4
        Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 10 of 15



paragraphs that coincide with those of the non-moving party=s additional claimed undisputed

facts. Any statements of fact that are disputed by the moving party must be followed by a

specific reference to those portions of the evidentiary record upon which the disputation is based.

All additional material facts set forth in the statement required of the opposing parties will be

deemed to be admitted for summary judgment purposes unless controverted by the statement of

the movant.

        The court reserves the right sua sponte to STRIKE any statements of fact or

responsive statements that fail to comply with these requirements.

                   REQUIREMENTS FOR EVIDENTIARY MATERIALS

        The parties must electronically file through the court=s CM/ECF system, simultaneously

with their briefs, all evidentiary materials (e.g., affidavits, exhibits, depositions, or other products

of discovery) relied upon in support of or in opposition to summary judgment motions, except

those materials included in the moving party=s initial evidentiary submission may be referenced

by any party opposing the motion, without re-submitting additional copies of the same

documents.

        While the court reserves the right to consider evidentiary materials that are not

specifically referenced in the brief, no party has a right to assume the court will consider such

materials. A specific reference must include the exhibit number, page, and when appropriate the

line number.

A.      Organization

        Each volume of evidentiary materials must include a table of contents that includes a

brief narrative description of each document included: e.g., APlaintiff=s Exhibit 1, the Deposition

                                                   5
             Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 11 of 15



of John Jones.@ For ease of citation, each affidavit, exhibit, deposition, or other product of

discovery must be separately identified by a capital letter or numeral (i.e., AExhibit A@ or

AExhibit 1@); and, if the exhibit contains more than one page, each page must be separately

numbered.4 Counsel are directed to submit entire depositions, even if relying only on

excerpts.

         When submitting a deposition, the parties SHALL include the travel transcript (or

miniscript) which include four (4) pages of deposition text per 8 ½” by 11” page, and the parties

must also include the word index.

B.       Number of Sets Submitted

         The parties must electronically file one set of evidentiary materials through the court=s

CM/ECF system. The parties must simultaneously submit to the Clerk of Court, for delivery to

the court=s chambers by the Clerk, an exact copy of the set of evidentiary materials, clearly

identified as a Acourtesy copy.@ There must be no differences between the electronically filed

materials and the Acourtesy copy.@

C.       Binding of Courtesy Copy

         The courtesy copy of the evidentiary submission must be securely bound -- in separately

numbered volumes, if necessary -- for ease of use and to prevent inadvertent loss of pages.




         4
           A reference to that exhibit in the statement of facts or brief might be, APlaintiff=s Ex. 1, p. 41.@ The court
does not, however, require any specific form as long as specific page references are used.
                                                           6
            Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 12 of 15




                                             EXHIBIT B1
                        Non-Summary Judgment Motion Scheduling Order2

        The court recognizes that a number of motions filed with the court do not require

additional briefing before the court takes them under consideration. However, to the extent the

parties determine that briefing is necessary on a non-summary judgment motion, or to the extent

the court orders briefing on a non-summary judgment motion, the following schedule and

requirements for the submission of briefs are established. Except for good cause shown, briefs

that do not conform to the requirements of this Order will be stricken.

A.      Schedule

        1.       Upon the filing of any non-summary judgment motion, the movant shall either

incorporate into the motion the arguments and/or authorities upon which it relies or

simultaneously file a separate brief with its initial motion.

        2.       The opponent=s responsive brief shall be filed no later than ten (10) calendar

days thereafter. (NOTE: Days should be calculated without taking into account Fed. R. Civ. P.

6. However, if the due date falls on a weekend or court holiday, the due date shall be the next

business day).

        3.       The movant=s reply brief shall be filed no later than five (5) calendar days after

the date on which the opponent=s responsive brief is filed. (NOTE: Days should be calculated



        1
          The designation Exhibit B carries with it a historical importance in this court. (NOTE: There is not an
Exhibit A attached to the Initial Order.).
        2
           NOTE: The following instructions do not apply to summary judgment motions unless an order of the
court specifically provides otherwise. Any motion(s) for summary judgment filed in this action shall be governed by
the provisions of Appendix II to the Uniform Initial Order, which can be viewed on the court=s website at
www.alnd.uscourts.gov/Proctor/ProctorsPage.htm.
             Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 13 of 15



without taking into account Fed.R.Civ.P. 6. However, if the due date falls on a weekend or court

holiday, the due date shall be the next business day).

         The parties shall transmit their briefs in such a manner that their opponents will not suffer

any undue delay in the receipt of their service copies of any briefs. It is the intent of the court

that each party shall be afforded a full and fair opportunity to be heard and counsel are expected

to take care that service of copies is not unreasonably delayed.3                     Upon conclusion of the

submission schedule, the court may take the motion under submission without further notice to

the parties and materials submitted after the close of the submission schedule will not be

considered in ruling on the motion absent obtaining leave of court.

B.       Briefs

         The parties shall electronically file their briefs through the court=s CM/ECF system and

shall submit an exact courtesy copy of the brief to the Clerk=s office for delivery to the court=s

chambers.4 The parties are then required to email their briefs, in Word or WordPerfect format, to

the chamber=s email address at proctor_chambers@alnd.uscourts.gov. The materials submitted

to the Clerk=s office for delivery to the court=s chambers, as well as those sent via email, shall

contain the exact same materials and only the materials which are electronically filed through the

court=s CM/ECF system. There must be no differences between the electronically Afiled@ briefs

and the Acopy@ provided to the court, except that the courtesy copy submitted for chambers must

be three-hole punched.          In the event of a later appeal, the court will not look favorably upon


         3
          The opposing party should typically receive a copy of all materials on the same date that the submission is
made to the court, but in no event more than one (1) business day later.
         4
             Deliveries are no longer accepted in the court=s chambers unless prior arrangements have been made.


                                                         2
            Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 14 of 15



motions to supplement the record on appeal to add materials on the ground that such materials

were submitted to the court but were not electronically Afiled@ with the Clerk.

        Briefs should be entitled A[Movant=s or Opponent=s] [Initial, Responsive or Reply]

Submission in Response to Exhibit B of the Court=s Order@ to ensure that the brief will be filed

by the Clerk in the official court record. The text of initial and responsive briefs shall not exceed

twenty-five (25) pages and reply briefs are limited to ten (10) pages. 5 Briefs exceeding ten (10)

pages in length shall have incorporated therein a table of contents that accurately reflects the

organization of the brief itself.         Tables of Contents shall not be included for purposes of

computing the number of pages in a brief.

C.      Required Certification

        Counsel for either party (or any individual under the direction or control of a party),

signing any document, including an affidavit, in connection, either directly or indirectly, with a

motion, response to such a motion, or a reply to any such response, shall certify by his or her

personal signature and as an officer of the court that he or she has affirmatively and diligently

sought to submit to the court only those documents, factual allegations, and arguments that are

material to the issues to be resolved in the motion, that careful consideration has been given to

the contents of all submissions to ensure that the submissions do not include vague language or

an overly broad citation of evidence or misstatements of the law, and that all submissions are

non-frivolous in nature.




        5
           Briefs must be typewritten and double spaced, using at least 12-point type. The court expects that counsel
will respect the page limitation established by this order. Transparent attempts on the part of counsel to circumvent
page limitations by manipulating type sizes, margins, line spacing, or other similar end runs will not be tolerated.

                                                         3
        Case 7:19-cv-00403-RDP Document 27 Filed 06/11/19 Page 15 of 15



D.     Oral Argument

       Upon receipt of the motion, the court may schedule the motion for consideration at a

separate hearing or motion docket. Oral argument is not required, but either party may submit a

request for oral argument by noting the request on the style of the pleading itself or by serving a

request on the court and opposing party. Separate requests for oral argument should not be filed.

The court will permit oral argument if the court deems it necessary, helpful, or appropriate.




                                                 4
